DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority from JP2019091920 filed in Japan on 05/15/2019. The priority documents were electronically retrieved on 06/02/2020 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
Claim(s) 2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sakimura US-20120133918-A1, hereinafter as, Sakimura. 
In regards to claim 2, Sakimura discloses a communication management system of a surveying instrument (fig.3, communication system, para 0014), comprising: a management server (fig. 3, main server 42, para 0034); a terminal including a terminal control unit and an external interface, and configured so as to be capable of communicating with the management server through a communication network (figs. 2-3, terminal 10 including control unit 27 and communication unit/interface 33 (wireless, para 0040) configured to be capable of communicating with the main server 42 through the transmission protocol/PHS system, para 0040. Or terminal 44 configured to be capable of communicating with server 42 via interface 45 ); and a surveying instrument including a survey unit for surveying a measuring object, a control unit for controlling the survey unit, and an external interface, wherein when the surveying instrument and the terminal are connected to each other through their respective external interfaces (fig.3, Abstract, a surveying device 10 includes a surveying unit configured to measure a direction and a distance to a target object, a control unit configured to control the surveying unit, a communication unit configured to allow the control unit to communicate with an outside network), the terminal control unit executes an operation execution program for executing a predetermined operation, the operation execution program includes a first operation execution program for reading out predetermined data from the surveying instrument (control unit 27 receives/reads data measured by one of: 21-26 at fig. 2), the terminal transmits data acquired from the surveying instrument by execution of the first operation execution program to the management server, and the management server manages the surveying instrument based on data received from the terminal (para 0034, memory 29 contains various programs. The transmission data of the surveying device is stored in the memory 29, displayed on the display unit 16, and transmitted to an outside network (main server 42 as later described) via the communication unit 33 when appropriate. Such as, Abstract, the control unit transmits the operation status information input with the status input unit to the outside network via the communication unit. The server 42, para 0044, manages the survey device 10 as described in para 0044 and para 0069).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakimura. 
In regards to claim 12, Sakimura discloses the communication management system of a surveying instrument according to claim 2, 
Sakimura does not disclose wherein each of the external interfaces of the surveying instrument and the terminal is a Universal Serial Bus or Bluetooth (registered trademark). 
However, Sakimura discloses, para 0040, the communication unit 33 is adapted for wireless communication. The communication unit 33 is made up of a PHS (Personal Handy-phone System) modem.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention to replace one known wireless communication protocol with another known wireless communication protocol.  
Allowable Subject Matter
Claims 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
In regards to claim 5, Sakimura discloses the communication management system of a surveying instrument according to claim 2, Sakimura does not disclose “wherein the operation execution program includes a second operation execution program for suspending functions of the surveying instrument when a defined period of time elapses from the previous communication of the surveying instrument with the management server through the terminal.”  
 In regards to claim 8, Sakimura discloses the communication management system of a surveying instrument according to claim 2, 
Sakimura does not disclose “wherein the data from the surveying instrument is associated with specific information of the surveying instrument and transmitted to the management server, and the management server manages the data by linking the specific information to a management number of the surveying instrument.”

Claims 1, 3-4, 6-7, 9-10, 13 are indicated as allowable. The following is a statement of reasons for the indication of allowable subject matter: 
Sakimura discloses a surveying device includes a surveying unit configured to measure a direction and a distance to a target object, a control unit configured to control the surveying unit, a communication unit configured to allow the control unit to communicate with an outside network, and a status input unit with which operation status information on the surveying unit is input, wherein the control unit transmits the operation status information input with the status input unit to the outside network (main server 42, para0034) via the communication unit, Abstract.  
In regards to claim 1, Sakimura fails to disclose the limitation of “the terminal control unit makes the control unit install an operation execution program for executing a predetermined operation in the surveying instrument, the operation execution program includes a first operation execution program for outputting predetermined data to the terminal.” 
In regards to claim 3, Sakimura fails to disclose the limitation of “the connection adapter makes the control unit install a first operation execution program for executing a predetermined operation in the surveying instrument, or executes a first operation execution program for executing a predetermined operation, the terminal transmits the data acquired by execution of either of the programs to the management server, and the management server manages the surveying instrument based on data received from the terminal.”

The dependent claims 4,7, 10 would also be allowable based on their dependencies from the independent claim 1. The dependent claims 6,9, 13 would also be allowable based on their dependencies from the independent claim 3. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627